LATTIMORE, Judge.
Conviction for theft; punishment, four years in the penitentiary.
The record is here without any bills of exception. We have carefully examined the statement of" facts. Two bales of cotton of the value of more than fifty dollars were taken from a cotton yard kept by Mr. Shelton, public weigher, at Floydada, on or about the 16th of October, 1933. On the 17th of October appellant took two bales of cotton to a warehouse in Crosbyton, stored them there, and took the warehouse receipts to Mr. Roy, who kept books for Mr. Shearer, who had charge of the Texas Compress & Warehouse Company at Crosbyton. The cotton stored by appellant at Crosbyton was thereafter identified as the cotton taken from Mr. Shelton at Floydada. The cotton was sold apparently to the Texas Compress & Warehouse Company by appellant. Shortly after the cotton was stored by appellant in said warehouse and sold, the sheriff appeared on the scene looking for said cotton. Appellant learned of that fact and made a very hurried departure, leaving the engine running which he was firing for said Compress Company. Appellant seems to have disappeared from the community and was not seen there again for a number of months and until after he was arrested. In our opinion the evidence is. sufficient to justify the jury in their belief that appellant was guilty of the theft of the cotton.
The judgment will be affirmed.

Affirmed.